ORDER
PER CURIAM.
Clif A. McClelland appeals from the circuit court’s order denying his Rule 24.035 motion for post-conviction relief without an evidentiary hearing, in which he claimed ineffective assistance of counsel. He claims that he pled facts in his motion which were not refuted by the record, showing that counsel was deficient in failing to advise him of all material matters concerning his decision to plead guilty rather than go to trial on a claim of self-defense.
Affirmed. Rule 84.16(b).